In the Supreme Court of Georgia


                                     Decided:    September 14, 2015


     S14Y0094.IN THE MATTER OF PEGGY RUTH GOODNIGHT.

      PER CURIAM.

      This matter is before the Court on the State Bar’s motion for contempt

against Respondent Peggy Ruth Goodnight (State Bar No. 301445). By opinion

entered May 19, 2014, the Court ordered Goodnight to receive a Review Panel

reprimand for her violation of Rule 9.3 of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d). In the Matter of Goodnight, 295 Ga. 214 (758

SE2d 830) (2014).      Although Goodnight was notified on three separate

occasions in accordance with Bar Rule 4-203.1 to appear for the reprimand, she

failed to appear at the dates and times specified for the reprimand without

submitting a written request to be excused from appearing. Therefore, the Court

hereby suspends Goodnight from the practice of law from the date of this

opinion until such time as the reprimand is administered. Bar Rule 4-109. Once

Goodnight appears for and is administered the reprimand and the State Bar

confirms that Goodnight received her reprimand, the State Bar is directed to file
a motion in this Court to lift the suspension. Goodnight is reminded of her

duties under Bar Rule 4-219 (c).

     Suspended until reprimand administered. All the Justices concur.




                                     2